Citation Nr: 0702056	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1952 to August 
1954.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2004 decision by the RO 
which, in part, denied entitlement to TDIU.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's service-connected disabilities include a 
laceration wound to the left thigh, involving Muscle Group 
(MG) XIV, rated 30 percent disabling; fracture of the right 
tibia and fibula, rated 20 percent disabling; arthritis of 
the left knee, rated 10 percent disabling, and 
encephalopathy, rated noncompensably disabling.  The combined 
rating is 60 percent.  

3.  The veteran completed two years of college education and 
has occupational experience as a mental health technician; 
the veteran is 75 years old and retired from a state mental 
health department in 1993, at age 62.  

4.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
4.16 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided appropriate VCAA notice and 
informed the veteran of the evidence that was needed to 
substantiate his claim for TDIU, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  Additionally, the veteran was examined 
by VA during the pendency of this appeal for the specific 
purpose of determining whether his service-connected 
disabilities rendered him unemployable.  As there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file, the Board is satisfied that the 
duty to assist has been complied with and that no further 
development is required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board is cognizant of the fact that the veteran was not 
informed of notice provisions regarding the effective date 
for any award of TDIU under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) prior to adjudication of 
his claim in August 2004.  However, in this case, the veteran 
appealed the denial of his claim, and has since been provided 
with information including the appropriate legal criteria 
concerning his claim for TDIU.  Based on these factors and 
the fact that the Board is denying the claim for TDIU, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2006).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the service medical records showed that 
all of the veteran's service-connected disabilities were 
derived from a single accident when he fell from the back of 
a truck and was run over by a 105 Howitzer carriage in 
service.  Therefore, under the above cited regulations, all 
of his injuries may be considered as a single disability 
resulting from a single accident.  38 C.F.R. § 4.16(a).  
Thus, the combined 60 percent rating, for purposes of 
consideration of TDIU, is viewed as a single disability rated 
60 percent disabling and satisfies one element of the 
schedular criteria for a total disability rating based on 
individual unemployability.  However, the evidence must also 
show that the veteran is, in fact, unable to secure or follow 
a substantially gainful occupation as a result of the single 
service-connected disability.  In this regard, the Board 
finds that the preponderance of the medical evidence and 
opinions of record shows that the service-connected 
disabilities do not result in individual unemployability.  

When examined by VA in June 2004, the veteran reported that 
he could walk about one block without crutches and about two 
blocks with assistance.  While he reported some restriction 
due to pain in both lower extremities, he attributed much of 
his inability to ambulate or engage in minimal physical 
activities to his low back disability, which is not a 
service-connected disability.  (Service connection for a back 
disability was denied by the RO in 1997 and again in June 
2002).  He gave the example of being laid up for two to three 
days due to back pain if he did any yard work or with changes 
in the weather.  While he reported increased pain and 
stiffness in his left knee with changes in the weather or 
with increased activity, he did not suggest, nor did the 
medical evidence of record show, that it was of such severity 
as to be totally disabling or that he could not function 
independently.  

The examiner noted that while the veteran used crutches, he 
stood erect and was able to walk into the examining room well 
without them.  He stood approximately 5-foot, 11-inches tall, 
weighed 253 pounds, and was described as nutritionally obese.  
There was some tenderness to palpation in both knees and 
range of motion was from 0 to 135 degrees, bilaterally, with 
shortening of the right leg.  There was mild right bunion 
hallus and valgus deformity of the knees, but no ligament 
instability in either knee.  Lachman's and McMurray's sign 
were negative.  The veteran had a great deal of trouble 
performing heel and toe movements, and there was some atrophy 
of the left thigh and right calf.  However, there was normal 
strength and reflexes in both lower extremities, and 
sensation was intact, except for some numbness around the 
left thigh scar.  There was also some limitation of motion in 
both ankles.  X-ray studies showed degenerative changes in 
the medial joint spaces, bilaterally; no clear fracture or 
dislocation, and a lucency in the proximal tibia with 
sclerotic border which was seen on early examinations, but 
showed no significant interval change.  The diagnoses 
included residuals of wound to the left thigh, involving MG 
XIV, residuals of fracture of the right tibia and fibula, 
bilateral knee arthritis, advanced degenerative disc disease 
and osteoarthritis of the lumbar spine, and no objective 
evidence of encephalopathy.  The examiner opined that the 
veteran was unable to perform employment requiring heavy 
labor and/or use of the lower extremities with prolonged 
walking or standing.  

The Board recognizes that the veteran's service-connected 
disabilities are significantly disabling; however, that is 
not to say that they are totally incapacitating.  While it is 
evident that the veteran is unable to engage in employment 
requiring physical exertion or prolonged standing or walking, 
the competent evidence of record does not indicate that he is 
precluded from all forms of employment.  The material issue 
is whether he is unable to secure substantially gainful 
employment consistent with his education and occupational 
experience due to his service-connected disabilities, alone.  
38 C.F.R. §§ 3.321, 4.16; see Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Here, the evidence shows that the veteran has two years of 
college education and has work experience as a mental health 
technician.  Even assuming that employment as a mental health 
technician is no longer possible, his educational background 
and work experience do not preclude other more sedentary 
types of employment, such as in education or health care 
administration.  While the Board cannot consider the 
veteran's age in determining employability, the fact that he 
is 75 years old and has a number of significant nonservice-
connected disabilities, including degenerative disc disease 
of the lumbosacral spine, diabetes mellitus, coronary artery 
disease, hypertension, defective hearing, and glaucoma, 
certainly limits his prospects for finding or maintaining 
employment.  Furthermore, the veteran has not provided any 
competent evidence to support his contentions that he is 
unemployable by reason of his service-connected disabilities.  
In short, there is no evidence of record which shows that the 
veteran is, in fact, unemployable because of his service-
connected disabilities, alone.  

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational and occupational background, render him unable to 
secure or follow a substantially gainful employment.  


ORDER

Entitlement to TDIU is denied.  



		
	BARBARA B. COPELAND	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


